Exhibit 10.1

EXECUTION VERSION

 

 

 

Published CUSIP Number: 74733YAF1

TERM LOAN AGREEMENT

Dated as of April 18, 2012

among

QEP RESOURCES, INC.,

as the Borrower,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

and

The Lenders Party Hereto.

SUNTRUST BANK

and

COMPASS BANK,

Co-Syndication Agents

CITIBANK, N.A.,

U.S. BANK NATIONAL ASSOCIATION,

and

BANK OF TOKYO MITSUBISHI UFJ, LTD.,

Co-Documentation Agents

SUNTRUST ROBINSON HUMPHREY, INC.,

WELLS FARGO SECURITIES, LLC,

BBVA COMPASS,

CITIGROUP GLOBAL MARKETS INC.,

and

U.S. BANK NATIONAL ASSOCIATION,

Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Section    Page  

Article I. DEFINITIONS AND ACCOUNTING TERMS

     1        1.01    Defined Terms      1        1.02    Other Interpretive
Provisions      20        1.03    Accounting Terms.      20        1.04   
Rounding      20        1.05    References to Agreements and Laws      20   
    1.06    Times of Day      21        1.07    [Reserved.]      21        1.08
   Oil and Gas Definitions      21    Article II. THE COMMITMENTS AND LOANS     
21        2.01    Loans.      21        2.02    Borrowings, Conversions and
Continuations of Loans.      21        2.03    [Reserved.]      22        2.04
   [Reserved.]      22        2.05    Prepayments      23        2.06   
Termination or Reduction of Commitments.      23        2.07    Repayment of
Loans      23        2.08    Interest.      23        2.09    Fees.      24   
    2.10    Computation of Interest and Fees.      24        2.11    Evidence of
Debt      25        2.12    Payments Generally.      25        2.13    Sharing
of Payments by Lenders      26        2.14    [Reserved.]      27        2.15   
Extension of Maturity Date.      27        2.16    Defaulting Lenders      28   
Article III. TAXES, YIELD PROTECTION AND ILLEGALITY      29        3.01   
Taxes.      29        3.02    Illegality      33        3.03    Inability to
Determine Rates      33        3.04    Increased Cost and Reduced Return;
Capital Adequacy; Reserves on Eurodollar Rate Loans.      33        3.05   
Compensation for Losses      34        3.06    Matters Applicable to all
Requests for Compensation.      35        3.07    Survival      35    Article
IV. CONDITIONS PRECEDENT TO BORROWINGS      35        4.01    Conditions to the
Closing Date and the Initial Advance      35        4.02    Conditions to all
Borrowings      36    Article V. REPRESENTATIONS AND WARRANTIES      37   
    5.01    No Default      37        5.02    Organization and Good Standing   
  37        5.03    Authorization      37        5.04    No Conflicts or
Consents      37        5.05    Enforceable Obligations      37        5.06   
Audited Financial Statements.      38        5.07    Other Obligations and
Restrictions      38        5.08    Full Disclosure      38        5.09   
Litigation      38   

 

i



--------------------------------------------------------------------------------

    5.10    Labor Disputes and Acts of God      39        5.11    ERISA      39
       5.12    Environmental and Other Laws      39        5.13    Borrower’s
Subsidiaries      39        5.14    Title to Properties; Licenses      39   
    5.15    Government Regulation.      40        5.16    Solvency      40   
    5.17    Compliance with Laws      40        5.18    Taxes      40    Article
VI. AFFIRMATIVE COVENANTS OF BORROWER      41        6.01    Books, Financial
Statements and Reports      41        6.02    Other Information and Inspections
     42        6.03    Notice of Material Events      42        6.04   
Maintenance of Properties      43        6.05    Maintenance of Existence and
Qualifications      43        6.06    Payment of Obligations      43        6.07
   Insurance      43        6.08    Compliance with Law      43        6.09   
Use of Proceeds      43        6.10    Subordination of Intercompany
Indebtedness      44        6.11    Reserve Reports      44    Article VII.
NEGATIVE COVENANTS OF BORROWER      44        7.01    Indebtedness of
Subsidiaries      44        7.02    Limitation on Liens      45        7.03   
Line of Businesses      45        7.04    Investments in Unrestricted
Subsidiaries.      45        7.05    Limitation on Mergers      46        7.06
   Transactions with Affiliates      46        7.07    Restrictive Agreements   
  46        7.08    ERISA      46        7.09    Dispositions of Property     
46        7.10    Swap Contracts.      47        7.11    Financial Covenants.   
  47        7.12    Limitation on Priority Debt.      47    Article VIII. EVENTS
OF DEFAULT AND REMEDIES      48        8.01    Events of Default      48   
    8.02    Remedies upon Event of Default      49        8.03    Application of
Funds      50    Article IX. ADMINISTRATIVE AGENT      50        9.01   
Appointment and Authority      50        9.02    Rights as a Lender      50   
    9.03    Exculpatory Provisions      50        9.04    Reliance by
Administrative Agent      51        9.05    Delegation of Duties      51   
    9.06    Resignation of Administrative Agent      52        9.07   
Non-Reliance on Administrative Agent and Other Lenders      52        9.08   
Administrative Agent May File Proofs of Claim      52        9.09    Other
Agents; Arrangers and Managers      53    Article X. MISCELLANEOUS      53   
    10.01    Amendments, Etc.      53        10.02    Notices; Electronic
Communications.      54   

 

ii



--------------------------------------------------------------------------------

    10.03    No Waiver; Cumulative Remedies; Enforcement      56        10.04   
Expenses; Indemnity; Damage Waiver.      56        10.05    [Reserved].      58
       10.06    Payments Set Aside      58        10.07    Successors and
Assigns.      58        10.08    Confidentiality      62        10.09    Set-off
     63        10.10    Interest Rate Limitation      63        10.11   
Counterparts; Effectiveness      63        10.12    Integration      63   
    10.13    Survival of Representations and Warranties      63        10.14   
Severability      64        10.15    Replacement of Lenders      64        10.16
   Governing Law.      64        10.17    Waiver of Right to Trial by Jury     
65        10.18    No Advisory or Fiduciary Responsibility      65        10.19
   Electronic Execution of Assignments and Certain Other Documents      66   
    10.20    USA PATRIOT Act Notice      66        10.21    [Reserved.]      66
       10.22    ENTIRE AGREEMENT      66   

SCHEDULES       SCHEDULE 2.01    Commitments and Pro Rata Shares   
SCHEDULE 5.07    Obligations and Restrictions    SCHEDULE 5.10    Labor Disputes
and Acts of God    SCHEDULE 5.12    Environmental Matters    SCHEDULE 5.13   
Subsidiaries    SCHEDULE 10.02    Administrative Agent’s Office, Certain
Addresses for Notices   

EXHIBITS       EXHIBIT A:    Form of Loan Notice    EXHIBIT B:    Form of Note
   EXHIBIT C:    Form of Compliance Certificate    EXHIBIT D:    Assignment and
Assumption   

 

iii



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

This TERM LOAN AGREEMENT (this “Agreement”) is entered into as of April 18,
2012, among QEP RESOURCES, INC., a Delaware corporation (the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent.

The Borrower has requested that the Lenders provide a term loan facility, and
the Lenders are willing to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Administrative Agent” means Wells Fargo Bank in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, as to any Person, each other Person that directly or
indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with, such Person. A Person shall be
deemed to be “controlled by” any other Person if such other Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of such Person, whether through the ability to exercise
voting power, by contract or otherwise.

“Aggregate Commitments” means, on any date of determination, the Commitments of
all the Lenders in an amount not to exceed $300,000,000.

“Agreement” means this Agreement.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.01:

Applicable Rate

 

Pricing

Level

  

Consolidated Leverage Ratio

  

Eurodollar Rate

  

Base Rate

1

   < 1.00:1.00    1.500%    0.500%

2

  

> 1.00:1.00 and

< 1.75:1.00

   1.750%    0.750%

3

  

> 1.75:1.00 and

< 2.50:1.00

   2.000%    1.000%

4

   > 2.50:1.00    2.250%    1.250%



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.01; provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 4 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered. The Applicable Rate
in effect on the Closing Date shall be determined based upon Pricing Level 2.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Approved Fund” has the meaning specified in Section 10.07(h).

“Arrangers” means SunTrust Robinson Humphrey, Inc., Wells Fargo Securities, LLC,
BBVA Compass, Citigroup Global Markets Inc., and U.S. Bank National Association,
in their respective capacities as joint lead arrangers and joint book managers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2011,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means, the period from and including the Closing Date to
the earliest of (a) June 30, 2012, (b) the date of termination of the Aggregate
Commitments pursuant to Section 2.06(a), (c) the date of termination of the
Commitment of each Lender to make Loans pursuant to Section 8.02, and (d) the
date upon which the Delayed Draw Advance is funded.

“Available Delayed Draw Amount” means, at any time of determination, an amount
equal to the greater of (a) zero and (b) the product of (i) the amount of the
Aggregate Commitments at such time minus (ii) the amount of the Initial Advance.

 

2



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Wells Fargo Bank as its
“prime rate”, and (c) the Eurodollar Rate for a one month Interest Period for
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%. The “prime rate” is a rate set by Wells Fargo Bank based
upon various factors including Wells Fargo Bank’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Wells Fargo Bank shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.01.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement;
provided, however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by any Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

 

3



--------------------------------------------------------------------------------

(b) a majority of the members of the board of directors or equivalent governing
body of the Borrower ceases to be composed of individuals (i) who were members
of that board or equivalent governing body on the Closing Date, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body (excluding, in the case of both clause
(ii) and clause (iii), any individual whose initial nomination for, or
assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated EBITDAX” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such period plus (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges for
such period, (ii) the provision for Federal, state, local and foreign income
taxes payable by the Borrower and its Restricted Subsidiaries for such period,
(iii) depreciation, depletion and amortization expense, (iv) exploration
expense, (v) impairment and abandonment expense, (vi) any extraordinary losses
(including losses on sales of assets outside of the ordinary course of
business), and (vii) unrealized losses under Swap Contracts, minus (b) the
following to the extent included in calculating such Consolidated Net Income:
(i) Federal, state, local and foreign income tax credits of the Borrower and its
Restricted Subsidiaries for such period, (ii) all non-cash items increasing
Consolidated Net Income for such period (other than deferred revenue from the
sale of production dedicated under production payment or similar arrangements),
(iii) gains on sales of assets outside the ordinary course of business, and
(iv) unrealized gains under Swap Contracts, provided, however, that Consolidated
EBITDAX shall be calculated on a pro forma basis to give effect to any
acquisitions or divestitures (in a single transaction or series of related
transactions) having an aggregate fair market value equal to or exceeding
$50,000,000 during the relevant calculation period (including pro forma effect
of any expense or cost reductions or increases that have occurred or are
reasonably expected to occur as a result of such transaction) made by the
Borrower or its Restricted Subsidiaries during the relevant calculation period
as if such acquisition or divestiture had occurred on the first day of such
calculation period.

“Consolidated EBITDA-Midstream” means, for any period, the sum of Consolidated
Net Income-Midstream for such period plus (a) the following to the extent
deducted in calculating such Consolidated Net Income-Midstream: (i) Consolidated
Interest Charges-Midstream for such period, (ii) the provision for Federal,
state, local and foreign income taxes payable by the Midstream Subsidiaries and
their

 

4



--------------------------------------------------------------------------------

respective Restricted Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) any impairment and abandonment expense, (v) any
extraordinary losses of the Midstream Subsidiaries and their Restricted
Subsidiaries (including losses on sales of assets outside of the ordinary course
of business), and (vi) unrealized losses under Swap Contracts, and minus (b) the
following to the extent included in calculating such Consolidated Net
Income-Midstream: (i) Federal, state, local and foreign income tax credits of
the Midstream Subsidiaries and their respective Restricted Subsidiaries for such
period, (ii) all non-cash items increasing Consolidated Net Income-Midstream for
such period, (iii) gains on sales of assets outside the ordinary course of
business and (iv) unrealized gains under Swap Contracts, provided, however, that
Consolidated EBITDA-Midstream shall be calculated on a pro forma basis to give
effect to any acquisitions or divestitures (in a single transaction or series of
related transactions) having an aggregate fair market value equal to or
exceeding $50,000,000 during the relevant calculation period (including pro
forma effect of any expense or cost reductions or increases that have occurred
or are reasonably expected to occur as a result of such transaction) made by the
Midstream Subsidiaries or their respective Restricted Subsidiaries during the
relevant calculation period (and subsequent to such period and on or before the
date of incurrence of the Consolidated Funded Debt giving rise to the need to
calculate compliance with Section 7.11(c)) as if such acquisition or divestiture
had occurred on the first day of the relevant calculation period.

“Consolidated Funded Debt” means the aggregate of the Indebtedness of the
Borrower and its Subsidiaries described in clauses (a), (b), (d), (e), (f), (g),
(h) and (i) (other than Indebtedness consisting of Guarantees in respect of net
obligations of the Borrower and its Subsidiaries under any Swap Contract
otherwise permitted under this Agreement) of the definition of Indebtedness in
Section 1.01, on a consolidated basis after elimination of intercompany items.

“Consolidated Funded Debt to Capitalization Ratio” means, at the time of
determination, the ratio of (a) Consolidated Funded Debt to (b) the sum of
Consolidated Funded Debt plus Shareholders’ Equity.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the sum of (a) all interest,
premium payments, amortization or write-off of debt discount, fees, charges,
issuance costs and commissions and related expenses of the Borrower and its
Restricted Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Restricted Subsidiaries with
respect to such period under capital leases that is treated as interest in
accordance with GAAP.

“Consolidated Interest Charges-Midstream” means, for any period, for the
Midstream Subsidiaries and their respective Restricted Subsidiaries on a
consolidated basis, the sum of (a) all interest, premium payments, debt
discount, fees, charges and related expenses of the Midstream Subsidiaries and
their respective Restricted Subsidiaries in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, and (b) the portion of rent expense of the Midstream Subsidiaries and
their respective Restricted Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Debt as of such date to (b) Consolidated EBITDAX for
the period of the four fiscal quarters most recently ended.

 

5



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the net income of the Borrower
and its Restricted Subsidiaries (excluding extraordinary gains and extraordinary
losses) for that period.

“Consolidated Net Income-Midstream” means, for any period, for the Midstream
Subsidiaries and their respective Restricted Subsidiaries on a consolidated
basis, the net income of the Midstream Subsidiaries and their respective
Restricted Subsidiaries (excluding extraordinary gains and extraordinary losses)
for that period.

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of consolidated assets of the Borrower and its Restricted
Subsidiaries after deducting therefrom: (a) all current liabilities (excluding
(i) any current liabilities that by their terms are extendable or renewable at
the option of the obligor thereon to a time more than 12 months after the time
as of which the amount thereof is being computed, and (ii) current maturities of
long-term debt); and (b) the value of all goodwill, trade names, trademarks,
patents and other like intangible assets, all as set forth on the consolidated
balance sheet of the Borrower and its Restricted Subsidiaries prepared in
accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Debt Ratings” means, as of any date of determination, the ratings as determined
by S&P and Moody’s of the Borrower’s non-credit enhanced senior unsecured
long-term debt.

“Debt Ratings Trigger Event” means any change in the Debt Ratings as a result of
which the Debt Ratings are Ba2 or lower (or unrated) by Moody’s or BB or lower
(or unrated) by S&P.

“Debt Ratings Trigger Period” means the period beginning on the date that a Debt
Ratings Trigger Event occurs and ending on the date that the Debt Ratings are
higher than Ba2 (Moody’s) and BB (S&P).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) 2% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including the
Applicable Rate for Eurodollar Loans) otherwise applicable to such Loan plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.16(c), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has

 

6



--------------------------------------------------------------------------------

notified the Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.16(c)) upon delivery of
written notice of such determination to the Borrower and each Lender.

“Delayed Draw Advance” has the meaning specified in Section 2.01(a)(ii).

“Delayed Draw Advance Date” has the meaning specified in Section 2.01(a)(ii).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Eligible Assignee” has the meaning specified in Section 10.07(h).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

7



--------------------------------------------------------------------------------

“Equity Interests”, “equity interests” and “equity securities” means, with
respect to any Person, all of the shares of capital stock of (or other ownership
or profit interests in) such Person, all of the warrants, options or other
rights for the purchase or acquisition from such Person of shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or non-voting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination. The term Equity
Interests shall also include other securities or instruments that have both debt
and equity features.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Wells Fargo Bank and with a term equivalent to such Interest Period
would be offered by Wells Fargo Bank’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate (other than pursuant to clause (c) of the definition of “Base
Rate”).

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a)

 

8



--------------------------------------------------------------------------------

taxes imposed on or measured by its overall net income (however denominated),
and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable Lending Office is located or which
are imposed as a result of a present or former connection between such Lender
and the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document),
(b) any branch profits taxes imposed by the United States or any similar tax
imposed by any other jurisdiction in which the Borrower is located, (c) any
backup withholding tax that is required by the Code to be withheld from amounts
payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii), (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 10.15), any United States
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(ii), and (e) any Taxes imposed under FATCA.

“Extending Lenders” has the meaning set forth in Section 2.15(b).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations thereunder or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded, if
necessary, to the nearest 1/100 of 1%) charged to Wells Fargo Bank on such day
on such transactions as determined by the Administrative Agent.

“Fee Letters” means, collectively, the fee letter agreements, dated March 27,
2012 and April 11, 2012, as applicable, between or among the Borrower and one or
more of the Arrangers and/or the Administrative Agent.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” has the meaning set forth in Section 10.07(h).

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified

 

9



--------------------------------------------------------------------------------

Public Accountants and statements and pronouncements of the Financial Accounting
Standards Board or Such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by (or for which
the holder of such indebtedness has an existing right, contingent or otherwise,
to be secured by) a

 

10



--------------------------------------------------------------------------------

Lien on property owned or being acquired by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations;

(g) the amount of deferred revenue attributed to any forward sale of production
for which such Person has received payment in advance other than on ordinary
trade terms;

(h) all obligations or undertakings of such Person with respect to payments
received by such Person in consideration of oil, gas, or other minerals yet to
be acquired or produced at the time of payment (including obligations under
“take-or-pay” contracts, contracts to deliver oil, gas or other minerals in
return for payments already received and the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment) or with respect to other
obligations to deliver goods or services in consideration of advance payments
therefore; and

(i) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.08.

“Initial Advance” has the meaning specified in Section 2.01(a)(i).

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning, of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date (a) one or two weeks, or one,
two, three or six months thereafter, or (b) upon consent of all Lenders, nine or
twelve months thereafter, in any case as selected by the Borrower in its Loan
Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

11



--------------------------------------------------------------------------------

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“Investment Grade Date” means the first date occurring after the Closing Date
upon which the Borrower receives: (i) a Debt Rating of BBB- or better from S&P
or Baa3 or better from Moody’s, and (ii) a second Debt Rating of BB+ or better
from S&P or Ba1 or better from Moody’s, as applicable, in each case, without
negative outlook or negative watch.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” has the meaning specified in Section 2.01.

“Loan Documents” means this Agreement, each Note, each Fee Letter, and each
other document executed and delivered by the Borrower in connection therewith
that is designated as a Loan Document therein.

“Loan Notice” means a written notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit A.

 

12



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material and adverse effect upon (a) the
property, assets, business, operations, liabilities or condition (financial or
otherwise) of the Borrower and its Restricted Subsidiaries taken as a whole
since December 31, 2011 or (b) the rights or remedies of the Lenders, or the
ability of the Borrower to perform its obligations, under this Agreement.

“Material Subsidiaries” means, collectively, QEP Marketing Company, QEP Energy
Company, QEP Field Services Company, and any Restricted Subsidiary that has
total assets (including Equity Interests in other Subsidiaries) equal to or
greater than 2.5% of consolidated total assets of the Borrower and its
consolidated Subsidiaries (calculated as of the end of the most recent fiscal
period for which financial statements are required to be delivered pursuant to
Sections 6.01(a) or 6.01(b)).

“Maturity Date” means the fifth anniversary of the Closing Date, as the same may
be extended in accordance with Section 2.15; provided that if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

“Midstream Assets” means all of the gas gathering, processing, treatment,
compression, trunk lines and associated equipment owned by the Midstream
Subsidiaries and their respective Restricted Subsidiaries.

“Midstream Services” means the provision of gathering, transporting,
terminalling, treating, storing, and processing hydrocarbons and other similar
activities.

“Midstream Subsidiaries” means, collectively, QEP Field Services Company and any
other Subsidiary of the Borrower that the Borrower, with the approval of the
Administrative Agent, designates as a Midstream Subsidiary, in each case for so
long as such Subsidiary is engaged solely in the business of providing Midstream
Services and its assets are comprised only of Midstream Assets and assets
related and incidental thereto.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Non-Extending Lenders” shall have the meaning set forth in Section 2.15(c)(iv).

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether such Obligations are direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“oil and gas properties” means fee, leasehold or other interests in or under
mineral estates or oil, gas and other liquid or gaseous hydrocarbon leases,
including, without limitation, overriding royalty and royalty interests,
leasehold estate interests, net profits interests, production payment interests
and mineral fee interests, together with contracts executed in connection
therewith and all tenements, hereditaments, appurtenances and properties, real
or personal, appertaining, belonging, affixed or incidental thereto.

 

13



--------------------------------------------------------------------------------

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans, as the case may be, occurring on such date.

“Participant” has the meaning specified in Section 10.07(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Protection Act of 2006, as amended (“Pension Act”),
Section 412 of the Code and Section 302 of ERISA, each as in effect prior to the
Pension Act and, thereafter, Section 412, 430, 431, 432, and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Liens” means:

(a) operators’ liens under customary operating agreements, liens arising under
gas transportation and purchase agreements on the gas being transported or
processed which secure related gas transportation and processing fees only,
statutory Liens for taxes, assessments and governmental charges, statutory
mechanics’, materialmen’s, carriers’, workman’s and warehousemen’s Liens, and
other similar statutory Liens, provided that in each case under this
subparagraph (a), such Liens secure only indebtedness, liabilities and
obligations which are not delinquent for a period of more than 60 days or which
are being contested by appropriate proceedings and for which adequate reserves
are provided on the books of the Borrower or the applicable Restricted
Subsidiary;

 

14



--------------------------------------------------------------------------------

(b) Liens on oil and gas properties which arise in the ordinary course of
business under farm-out agreements that are entered into by the Borrower or any
Restricted Subsidiaries in the ordinary course of their business, provided that
such Liens are in each case limited to the properties that are the subject of
the relevant agreement and do not secure debt for borrowed money;

(c) Liens on oil and gas properties which do not have developed reserves
(producing or non-producing) properly attributable thereto;

(d) Liens on the Borrower’s and its Restricted Subsidiaries’ office facilities;

(e) Liens on property securing non-recourse Indebtedness of Restricted
Subsidiaries permitted pursuant to Section 7.01(e) which is acquired with
proceeds or developed with proceeds of such non-recourse Indebtedness;

(f) Liens to secure the Obligations;

(g) Liens on any property or asset existing prior to the acquisition thereof by
the Borrower or any Subsidiary or on any property or asset of any Person that
becomes a Restricted Subsidiary after the date hereof existing prior to the time
such Person becomes a Restricted Subsidiary, provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other properly or assets of the Borrower or any Restricted Subsidiary,
and (iii) such Lien shall secure only those obligations which it secured on the
date of such acquisition or the date such Person becomes a Subsidiary, as the
case may be, and extension, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

(h) Liens on cash or cash equivalents securing obligations of the Borrower and
Restricted Subsidiaries under Swap Contracts permitted by Section 7.10 in an
aggregate amount not to exceed the amounts permitted by Section 7.10;

(i) pledges of cash and cash equivalents incurred or deposits made to secure
obligations (other than Indebtedness) under workers’ compensation laws or
similar legislation or to secure public or statutory obligations, in each case
in the ordinary course of business;

(j) encumbrances consisting of easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any property of the
Borrower or any Restricted Subsidiary for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines that do not secure
Indebtedness or other monetary obligations and, in the aggregate, are not
substantial in amount and do not materially impair the use of such property by
the Borrower or any Restricted Subsidiary in the operation of its business and
which do not in any case materially detract from the value of the property
subject thereto;

(k) deposits made in the ordinary course of business to secure the performance
of bids, trade contracts (other than for debt for borrowed money) leases (other
than Indebtedness) and surety bonds;

(l) Liens securing Indebtedness of the Borrower, or of a Restricted Subsidiary
incurred pursuant to Section 7.01(b), to finance the acquisition, construction
or improvement of fixed or capital assets, provided that (i) such Liens and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of construction or

 

15



--------------------------------------------------------------------------------

improvement of such fixed or capital assets, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness,
(iii) the amount of Indebtedness initially secured thereby is not more than 100%
of the purchase price or cost of construction or improvement of such fixed or
capital asset;

(m) the interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;

(n) Liens with respect to judgments which do not result in an Event of Default
under Section 8.01(h);

(o) Liens not securing Indebtedness arising solely by virtue of any statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights and remedies and burdening only deposit accounts or other funds
maintained with a creditor depository institution, provided that no such deposit
account is a dedicated cash collateral account or is subject to restrictions
against access by the depositor in excess of those set forth by regulations
promulgated by the FRB and no such deposit account is intended by the Borrower
or any Restricted Subsidiary to provide collateral to the depository
institution;

(p) Liens on cash collateral required to be granted to the administrative agent
or letter of credit issuer under the Revolving Credit Agreement to cover
exposure arising in respect of Defaulting Lenders’ (as therein defined)
obligations in connection with letters of credit issued under the Revolving
Credit Agreement; and

(q) Liens securing Indebtedness, which Liens are not otherwise permitted by
clauses (a) through (p) above, so long as the aggregate outstanding principal
amount of the Indebtedness secured thereby does not exceed (as to the Borrower
and all Restricted Subsidiaries) $50,000,000 at any time;

provided that nothing in this definition shall in and of itself constitute or be
deemed to constitute an agreement or acknowledgment by the Administrative Agent
or any Lender that the Indebtedness subject to or secured by any such Permitted
Lien ranks (apart from the effect of any Lien included in or inherent in any
such Permitted Liens) in priority to the Obligations.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.01.

“Present Value” means the net present value of projected future cash flows from
proved reserves owned by the Borrower and its Restricted Subsidiaries based upon
the most recently delivered Reserve Report (using a discount rate of 9% and the
arithmetic average of the customary commodity price decks of each of the
Arrangers and giving effect to the Borrower’s hedging arrangements). For
purposes of calculating the Present Value, a maximum of 35% of the Present Value
will be included from proved reserves that are not proved developed producing
reserves and a maximum of 20% of the Present Value will be included from
reserves located in countries other than the United States and Canada. If,
during any period between the December 31 (or January 1, if Reserve Reports are
dated as of January 1) effective

 

16



--------------------------------------------------------------------------------

dates of Reserve Reports, the aggregate value, as set forth in the most recent
Reserve Report, of oil and gas properties disposed of by the Borrower and the
Restricted Subsidiaries shall exceed $200,000,000, then the Present Value for
such period shall be reduced from time to time, by an amount equal to the value
assigned such oil and gas properties in the most recent calculation of the
Present Value for such period (or if no value was assigned, by an amount agreed
to by the Borrower and the Administrative Agent). In the case of a purchase of
proved reserves by the Borrower or any Restricted Subsidiary during such period,
at the option of the Borrower, the Present Value shall be increased by an amount
agreed to by the Borrower and the Administrative Agent. The Present Value shall
reflect the deferred revenue with respect to production payments included in
Consolidated Funded Debt, at a value that is equal to the amount of deferred
revenues so included in Consolidated Funded Debt.

“Priority Debt” means, at any time, the sum of (without duplication)

(i) Indebtedness of Restricted Subsidiaries of the type permitted by
Section 7.01(b), 7.01(e), 7.01(f), 7.01(h) or 7.01(i),

(ii) Indebtedness of the Borrower secured by Permitted Liens of the type
described in clauses (c), (e), (g), (l) or (p) of the definition of Permitted
Liens, and

(iii) Indebtedness of the Borrower and Restricted Subsidiaries owed to any
depository institution that has a right of set off or similar right of remedy on
deposits or other funds of the Borrower or its Restricted Subsidiaries of the
type permitted by clause (o) of the definition of Permitted Liens (other than
Indebtedness under this Agreement owed to a Lender), provided that the amount of
such Indebtedness owed to a depository institution that constitutes “Priority
Debt” shall not be greater than the amount of such deposits and other funds
maintained with such depository institution.

“Pro Rata Share” means, with respect to each Lender, (a) at any time during the
Availability Period, a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is the amount of the Commitment of
such Lender at such time and the denominator of which is the amount of the
Aggregate Commitments at such time, and (b) at any time after the Availability
Period, a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the principal amount of the Loans of such
Lender at such time and the denominator of which is the aggregate principal
amount of the Loans held by all Lenders at such time. The initial Pro Rata Share
of each Lender is set forth opposite the name of such Lender on Schedule 2.01 or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

“Public Lender” has the meaning specified in Section 6.01.

“Register” has the meaning specified in Section 10.07(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, (a) as of any date of determination during the
Availability Period, Lenders having more than 50% of the Aggregate Commitments
or (b) as of any date of determination after the Availability Period, Lenders
holding in the aggregate more than 50% of the Total Outstandings; provided that
the Commitment of, and the portion of the Total Outstandings held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

17



--------------------------------------------------------------------------------

“Reserve Report” means a report prepared as of December 31 or January 1 of each
year by the Borrower and its Restricted Subsidiaries with respect to the oil and
gas properties of the Borrower and the Restricted Subsidiaries with at least 80%
of the Present Value of such oil and gas properties audited by an independent
engineering firm selected by the Borrower and reasonably acceptable to the
Administrative Agent.

“Responsible Officer” means the chairman of the board, chief executive officer,
president or chief financial officer of the Borrower. Any document delivered
hereunder that is signed by a Responsible Officer of the Borrower shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest or of any option,
warrant or other right to acquire any such capital stock or other equity
interest.

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revolving Credit Agreement” means that certain Credit Agreement dated as of
August 25, 2011, by and among the Borrower, Wells Fargo Bank, National
Association, as administrative agent, and the lenders party thereto, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Shareholders’ Equity” means the remainder of (i) the Borrower’s assets on a
consolidated basis minus (ii) the sum of (x) the Borrower’s liabilities on a
consolidated basis (such assets and liabilities to be calculated excluding
unrealized noncash gains or losses resulting from “mark-to-market” adjustments
pursuant to ASC 815) plus (y) all treasury stock of the Borrower and its
Subsidiaries.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity

 

18



--------------------------------------------------------------------------------

contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined by the
counterparties to such Swap Contracts.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower that is
designated in writing as an Unrestricted Subsidiary by the Borrower pursuant to
a notice given to the Administrative Agent, provided that the Borrower may not
designate as an Unrestricted Subsidiary any Subsidiary in which the Borrower or
any Restricted Subsidiary has made a direct or indirect Investment of more than
$25,000,000 and provided further that (a) in the event the book value of the
assets of any Unrestricted Subsidiary at any time exceeds $25,000,000, such
Subsidiary shall cease to be an Unrestricted Subsidiary and shall automatically
become a Restricted Subsidiary, and (b) the aggregate book value of assets of
all Unrestricted Subsidiaries may not at any time exceed $100,000,000.

“Wells Fargo Bank” means Wells Fargo Bank, National Association and its
successors.

 

19



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “hereto,” “hereof” and “hereunder” and words of similar import
when used in any Loan Document shall refer to such Loan Document as a whole and
not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio, covenant in respect of Indebtedness or other requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements,

 

20



--------------------------------------------------------------------------------

extensions, supplements and other modifications are not prohibited by any Loan
Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Central time (daylight or standard, as applicable).

1.07 [Reserved.]

1.08 Oil and Gas Definitions. For purposes of this Agreement, the terms “proved
reserves” and “proved developed producing reserves,” whether or not such terms
are capitalized, have the meaning given such terms from time to time and at the
time in question by the Society of Petroleum Engineers of the American Institute
of Mining Engineers. The terms “proved oil or gas reserves” and “proved reserves
of oil, gas or other liquid or gaseous hydrocarbons” shall have the same meaning
as “proved reserves”.

ARTICLE II.

THE COMMITMENTS AND LOANS

2.01 Loans.

(a) Subject to the terms and conditions set forth herein, each Lender severally
agrees to make term loans (each a “Loan” and collectively, the “Loans”) to the
Borrower as follows:

(i) on the Closing Date, each Lender severally agrees to make Loans to the
Borrower in a single advance (the “Initial Advance”) in an amount not to exceed
such Lender’s Commitment, provided that the aggregate principal of all Loans
made on such date shall not exceed the Aggregate Commitments; and

(ii) on any other Business Day during the Availability Period, each Lender
severally agrees to make Loans to the Borrower in a single advance (the “Delayed
Draw Advance”) in an amount not to exceed such Lender’s Pro Rata Share of the
Available Delayed Draw Amount, provided that (A) the Borrower may not request
more than one advance pursuant to this Section 2.01(a)(ii) and (B) the sum of
(x) the aggregate principal amount of all Loans made on such date (the “Delayed
Draw Advance Date”) plus (y) the aggregate principal amount of all Loans made on
the Closing Date shall not exceed the Aggregate Commitments.

(b) Amounts borrowed under Section 2.01(a) and repaid or prepaid may not be
reborrowed. The Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable written notice to the Administrative Agent. Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans; provided, however, that if the Borrower wishes to request
Eurodollar Rate Loans having an Interest Period other than one or two weeks or
one, two, three or six months in duration as provided in the definition of
“Interest Period,” the Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. Each Borrowing of, conversion to or continuation

 

21



--------------------------------------------------------------------------------

of Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Borrowing, a conversion
of Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Pro Rata Share of the applicable Loans,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the Initial
Advance, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Wells Fargo Bank with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Wells Fargo
Bank’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect with respect to Loans.

2.03 [Reserved.]

2.04 [Reserved.]

 

22



--------------------------------------------------------------------------------

2.05 Prepayments. The Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty; provided that (a) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (i) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (ii) on the date of
prepayment of Base Rate Loans; (b) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (c) any prepayment of Base Rate Loans shall be in a
principal amount of $2,000,000 or a whole multiple of $500,000 in excess
thereof; or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05. Each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Pro Rata Shares.

2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Aggregate Commitments or from time to time permanently reduce the
Aggregate Commitments; provided that (i) any such notice shall be received by
the Administrative Agent not later than 11:00 a.m. three Business Days prior to
the date of termination or reduction, and (ii) any such partial reduction shall
be in an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in
excess thereof. The Administrative Agent will promptly notify the Lenders of any
such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Pro Rata Share. All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

(b) Mandatory. The Aggregate Commitments shall be automatically and permanently
reduced to zero upon the earlier of (i) the funding of the Delayed Draw Advance
and (ii) the expiration of the Availability Period.

2.07 Repayment of Loans. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of Loans outstanding on such date.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

23



--------------------------------------------------------------------------------

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

(a) The Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letters. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

(b) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees.

(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Wells Fargo Bank’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent or any Lender), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period. This paragraph shall
not limit the rights of the Administrative Agent or any Lender under
Section 2.08(b) or under Article VIII.

 

24



--------------------------------------------------------------------------------

2.11 Evidence of Debt. The Loans made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Loans made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

2.12 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

(c) (i) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in

 

25



--------------------------------------------------------------------------------

such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or it will obtain the funds for any Loan in
any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

26



--------------------------------------------------------------------------------

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14 [Reserved.]

2.15 Extension of Maturity Date.

(a) Not earlier than 90 days prior to, nor later than 45 days prior to any
anniversary date of this Agreement (each, an “Anniversary Date”), the Borrower
may, upon notice to the Administrative Agent (which shall promptly notify the
Lenders), request a one-year extension of the Maturity Date then in effect;
provided that not more than one such extension shall be effected. Within 30 days
of delivery to the Lenders of such notice, each Lender shall notify the
Administrative Agent whether or not it consents to such extension (which consent
may be given or withheld in such Lender’s sole and absolute discretion). Any
Lender not responding within the above time period shall be deemed not to have
consented to such extension. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the Lenders’ responses.

(b) The Maturity Date shall be extended only if the Required Lenders (calculated
prior to giving effect to any replacements of Lenders permitted herein) (the
“Extending Lenders”) have consented thereto. If so extended, the Maturity Date,
as to the Extending Lenders, shall be extended to the date which is one year
after the Maturity Date, effective as of the date the Administrative Agent has
received the documents required to be delivered by Section 2.15(c)(iii) (the
“Extension Effective Date”). The Administrative Agent and the Borrower shall
promptly confirm to the Lenders such extension and the Extension Effective Date.

(c) Notwithstanding the foregoing, the extension of the Maturity Date pursuant
to this Section shall not be effective with respect to any Lender unless:

(i) on the Extension Effective Date, no Default shall have occurred and be
continuing, and no Default shall occur, as a result of such extension;

(ii) on and as of the Extension Effective Date, the representations and
warranties contained in this Agreement are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) both before and after giving effect to the
extension, as though made on and as of such date (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, as of
such specific date);

(iii) the Borrower shall deliver to the Administrative Agent (A) copies of
corporate resolutions certified by the Secretary or Assistant Secretary of the
Borrower, or such other evidence as may be satisfactory to the Administrative
Agent, demonstrating that the Borrower’s incurrence of indebtedness hereunder
with a Maturity Date as extended pursuant to this Section

 

27



--------------------------------------------------------------------------------

has been duly authorized by all necessary corporate action and (B) a certificate
signed by a Responsible Officer dated as of the Extension Effective Date
certifying that (1) before and after giving effect to such extension, the
representations and warranties contained in Article V and the other Loan
Documents made by it are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the Extension Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct as of such earlier date, and except
that for purposes of this Section, the representations and warranties contained
in subsections (a) and (b) of Section 5.06 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (2) before and after giving effect to such extension no Default
exists or will exist, and (3) no event has occurred since the date of the most
recent audited financial statements of the Borrower delivered pursuant to
Section 6.01(a) and (b) that has had, or would reasonably be expected to have, a
Material Adverse Effect; and

(iv) The Borrower shall pay any Loans outstanding on the Maturity Date (prior to
giving effect to any extension) as to any non-extending Lenders (the
“Non-Extending Lenders”) (and pay any additional amounts required pursuant to
Section 3.05).

(d) The Borrower shall have the right to replace each Non-Extending Lender in
accordance with Section 10.15.

(e) This Section shall supersede any provisions in Section 2.07 or Section 10.01
to the contrary.

2.16 Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Laws:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders; subject to the
last sentence of Section 10.01.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any

 

28



--------------------------------------------------------------------------------

Loans in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made at a time when the conditions
set forth in Section 4.02 were satisfied or waived, such payment shall be
applied solely to pay the Loans of all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of such Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.16(b) shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.

(c) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to payments made by or on behalf of the
Borrower while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(d) Replacement of Defaulting Lender. So long as any Lender is a Defaulting
Lender, such Defaulting Lender may be replaced in accordance with Section 10.15.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or Lender, as the case may be, receives an amount equal
to the sum it would have received had no such withholding or deduction been
made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

 

29



--------------------------------------------------------------------------------

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above, the Borrower
shall, and does hereby, indemnify the Administrative Agent and each Lender and
shall make payment in respect thereof within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) withheld or deducted by the Borrower or the Administrative
Agent or paid by the Administrative Agent or such Lender, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, against any and
all Taxes and any and all related losses, claims, liabilities, penalties,
interest and expenses (including the fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender to the
Borrower or the Administrative Agent pursuant to subsection (e). Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).

(iii) The agreements in clauses (i) and (ii) of this Section 3.01(c) shall
survive the resignation and/or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all other
Obligations.

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Borrower and to the Administrative Agent,
at the time or times prescribed by applicable Laws or when reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.

 

30



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, if the Borrower is a
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent, on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent) executed originals of Internal
Revenue Service Form W-9 or such other documentation or information prescribed
by applicable Laws or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it,

 

31



--------------------------------------------------------------------------------

in the reasonable judgment of such Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
applicable Laws of any jurisdiction that the Borrower or the Administrative
Agent make any withholding or deduction for taxes from amounts payable to such
Lender.

(iv) Without limiting the generality of the foregoing, if any payment made
hereunder or under any other Loan Document to a Lender would be subject to
United States Federal withholding tax imposed pursuant to FATCA if such Lender
fails to comply with applicable reporting and other requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by applicable Laws or as reasonably
requested by the Borrower or the Administrative Agent, (A) two accurate,
complete and signed certifications and other documentation prescribed by
applicable Laws and reasonably satisfactory to the Borrower and the
Administrative Agent that establish that such payment is exempt from United
States Federal withholding tax imposed pursuant to FATCA or to determine the
amount to deduct and withhold from such payment and (B) any other documentation
reasonably requested by the Borrower or the Administrative Agent sufficient for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such recipient has complied with such applicable
reporting and other requirements of FATCA, or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (iv), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(f) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses incurred by the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

(g) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.01(a), or requires the Borrower to make any
payments pursuant to Section 3.01(a), then such Lender shall (at the request of
the Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.01(a) in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. If the Borrower requests a Lender to
designate a different lending office or assign its rights and obligations to
another of its offices, branches or affiliates, the Borrower hereby agrees to
pay all reasonable costs and expenses incurred by such Lender in connection with
any such designation or assignment. Subject to the foregoing, Lenders agree to
use reasonable efforts to select lending offices which will minimize taxes and
other costs and expenses for the Borrower.

 

32



--------------------------------------------------------------------------------

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan, or that the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

 

33



--------------------------------------------------------------------------------

(b) If any Lender determines that any Change in Law affecting such Lender or any
Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 15 days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to the foregoing provisions of this Section shall not constitute a waiver of
such Lender’s right to demand such compensation, provided that the Borrower
shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 270 days prior to the date that such Lender, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).

(e) The Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan, and of each Base Rate Loan bearing interest based on the
Eurodollar Rate, equal to the actual costs of such reserves allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 15 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 15 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 15 days from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

 

34



--------------------------------------------------------------------------------

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.15;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Matters Applicable to all Requests for Compensation.

(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

(b) Upon any Lender’s making a claim for compensation under Section 3.01 or 3.04
or if the Borrower is required to pay any amount for the account of any Lender
pursuant to Section 3.01, the Borrower may replace such Lender in accordance
with Section 10.15.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT TO BORROWINGS

4.01 Conditions to the Closing Date and the Initial Advance. The effectiveness
of this Agreement, and the obligation of each Lender to make its Initial Advance
hereunder is subject to satisfaction of the following conditions precedent and
the conditions precedent set forth in Section 4.02:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Borrower, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, in the number requested by the
Administrative Agent;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which the
Borrower is a party;

 

35



--------------------------------------------------------------------------------

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is validly existing and in good
standing in the jurisdiction of its incorporation;

(v) a favorable opinion of Latham & Watkins, LLP, such opinion to be addressed
to the Administrative Agent and each Lender and covering such matters concerning
the Borrower and the Loan Documents as the Required Lenders may reasonably
request;

(vi) a certificate of a Responsible Officer of the Borrower either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by the Borrower and the validity against the
Borrower of the Loan Documents, and such consents, licenses and approvals shall
be in full force and effect, or (B) stating that no such consents, licenses or
approvals are so required;

(vii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and 4.02(b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
(C) the current Debt Ratings; and

(viii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or the Required Lenders reasonably may require.

(b) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all expenses (including, without limitation,
Attorney Costs of one firm) required to be reimbursed or paid by the Borrower
hereunder.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Borrowings. The obligation of each Lender to honor any
Loan Notice (other than a Loan Notice requesting only the conversion of Loans
from one Type to another or the continuation of Eurodollar Rate Loans) is
subject to the following conditions precedent:

(a) The representations and warranties of the Borrower contained in Article V or
any other Loan Document, or which are contained in any document furnished by the
Borrower to the Administrative Agent or the Lenders under or in connection with
this Agreement (excluding, from and after the Investment Grade Date, the
representation and warranty set forth in Section 5.06(c) of this Agreement),
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date of such Borrowing, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except that for purposes of
this Section 4.02(a) the representations and warranties contained in subsections
(a) and (b) of Section 5.06 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

 

36



--------------------------------------------------------------------------------

(b) No Default shall exist or would result from such proposed Borrowing.

(c) The Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof.

Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurodollar Rate Loans) submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Borrowing.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and each Lender
that:

5.01 No Default. No event has occurred and is continuing which constitutes a
Default.

5.02 Organization and Good Standing. Each of the Borrower and its Material
Subsidiaries is duly organized, validly existing and in good standing under the
Laws of its jurisdiction of organization, having all powers required to carry on
its business and enter into and carry out the transactions contemplated hereby.
Each of the Borrower and its Material Subsidiaries is duly qualified, in good
standing, and authorized to do business in all other jurisdictions within the
United States wherein the character of the properties owned or held by it or the
nature of the business transacted by it makes such qualification necessary,
except as would not, individually or in the aggregate, have a Material Adverse
Effect. Each of the Borrower and its Material Subsidiaries has taken all actions
and procedures customarily taken in order to enter, for the purpose of
conducting business or owning property, each jurisdiction outside the United
States wherein the character of the properties owned or held by it or the nature
of the business transacted by it makes such actions and procedures desirable,
except as would not, individually or in the aggregate, have a Material Adverse
Effect.

5.03 Authorization. The Borrower has duly taken all necessary corporate action
to authorize the execution and delivery by it of the Loan Documents and to
authorize the consummation of the transactions contemplated thereby and the
performance of its obligations thereunder. The Borrower is duly authorized to
borrow funds hereunder.

5.04 No Conflicts or Consents. The execution and delivery by the Borrower of the
Loan Documents, the performance of its obligations under the Loan Documents, and
the consummation of the transactions contemplated by the Loan Documents, do not
and will not (a) conflict with any provision of (i) any Law, (ii) the
Organization Documents of the Borrower, or (iii) any material agreement,
judgment, license, order or permit applicable to or binding upon the Borrower,
(b) result in the acceleration of any material Indebtedness owed by the
Borrower, or (c) result in or require the creation of any Lien upon any assets
or properties of the Borrower, except as expressly contemplated or permitted in
the Loan Documents. Except as expressly contemplated in the Loan Documents, no
material consent, approval, authorization or order of, and no notice to or
filing with, any Governmental Authority or third party is required in connection
with the execution, delivery or performance by the Borrower of any Loan Document
or to consummate any transactions contemplated by the Loan Documents.

5.05 Enforceable Obligations. This Agreement is, and the other Loan Documents
when duly executed and delivered will be, legal, valid and binding obligations
of the Borrower, enforceable in accordance with their terms except as such
enforcement may be limited by bankruptcy, insolvency or similar Laws of general
application relating to the enforcement of creditors’ rights or by general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

37



--------------------------------------------------------------------------------

5.06 Audited Financial Statements.

(a) The Audited Financial Statements (i) fairly present, in all material
respects, the Borrower’s consolidated financial position at the respective dates
thereof and the consolidated results of the Borrower’s operations and the
Borrower’s consolidated cash flows for the respective periods thereof, and
(ii) show all material indebtedness and other liabilities, direct or contingent,
of the Borrower and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness. The Audited
Financial Statements were prepared in accordance with GAAP.

(b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated December 31, 2011, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present, in all material respects, the Borrower’s
consolidated financial condition as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have, a Material Adverse Effect.

5.07 Other Obligations and Restrictions. As of the Closing Date, (a) neither the
Borrower nor any of its Restricted Subsidiaries has any outstanding
indebtedness, liabilities or obligations of any kind (including contingent
obligations, tax assessments, and unusual forward or long-term commitments)
which are, in the aggregate, material to the Borrower or material with respect
to the Borrower’s consolidated financial condition and not shown in the Audited
Financial Statements or disclosed on Schedule 5.07, and (b) except as shown in
the Audited Financial Statements or disclosed on Schedule 5.07, the Borrower is
not subject to or restricted by any franchise, contract, deed, charter
restriction, or other instrument or restriction which would reasonably be
expected to cause a Material Adverse Effect.

5.08 Full Disclosure. No certificate, statement or other information delivered
herewith or heretofore by the Borrower to the Administrative Agent or to any
Lender in connection with the negotiation of this Agreement or in connection
with any transaction contemplated hereby, taken as a whole, contains any untrue
statement of a material fact or omits to state any material fact known to the
Borrower (other than industry-wide risks normally associated with the types of
businesses conducted by the Borrower) necessary to make the statements contained
herein or therein, in light of the circumstances under which they were made, not
materially misleading as of the date made or deemed made, provided that, with
respect to any projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
by the Borrower to be reasonable at the time (it being recognized, however, that
projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by any projections may
materially differ from the projected results). There is no fact known to the
Borrower (other than industry-wide risks normally associated with the types of
businesses conducted by the Borrower) that has not been disclosed by the
Borrower to each Lender in writing which would reasonably be expected to have a
Material Adverse Effect.

5.09 Litigation. Except as disclosed in the Annual Report of the Borrower on
Form 10-K as of December 31, 2011 filed with the Securities and Exchange
Commission, there are no actions, suits or

 

38



--------------------------------------------------------------------------------

legal, equitable, arbitrative or administrative proceedings pending, or to the
knowledge of the Borrower threatened, against the Borrower or any Restricted
Subsidiary before any Governmental Authority which, either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect,
and there are no outstanding judgments, injunctions, writs, rulings or orders by
any such Governmental Authority against the Borrower or any Restricted
Subsidiary which, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

5.10 Labor Disputes and Acts of God. Except as disclosed on Schedule 5.10,
neither the business nor the properties of the Borrower or any Material
Subsidiary has been affected by any fire, explosion, accident, strike, lockout
or other labor dispute, drought, storm, hail, earthquake, embargo, act of God or
of the public enemy or other casualty (whether or not covered by insurance),
which, either individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

5.11 ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect. The Borrower and each ERISA Affiliate has fulfilled its
obligations under the Pension Funding Rules with respect to each Pension Plan,
except to the extent that such noncompliance could not reasonably be expected to
result in a Material Adverse Effect. Except as would not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any ERISA
Affiliate has (a) sought a waiver of the minimum funding standard under the
Pension Funding Rules in respect of any Plan, (b) failed to make any
contribution or payment to any Plan or Multiemployer Plan, or made any amendment
to any Plan that has resulted or could result in the imposition of a Lien or the
posting of a bond or other security under ERISA or the Code, or (c) incurred any
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA that are not past due.

5.12 Environmental and Other Laws. The Borrower and its Restricted Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Borrower has reasonably concluded
that, except as disclosed in the Annual Report of the Borrower on Form 10-K as
of December 31, 2011 filed with the Securities and Exchange Commission, or on
Schedule 5.12, such Environmental Laws and claims would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

5.13 Borrower’s Subsidiaries. As of the Closing Date the Borrower does not have
any Subsidiary or own any equity investments in any other corporation or entity
except those listed on Schedule 5.13. As of the Closing Date the Borrower owns,
directly or indirectly, the equity interests in each of its Subsidiaries which
are indicated on Schedule 5.13.

As of the Closing Date, the Borrower has no Unrestricted Subsidiaries.

5.14 Title to Properties; Licenses. Each of the Borrower and its Material
Subsidiaries has good title to, or valid leasehold interests in, its properties
and assets material to its business, except for any failure, defect or other
matter that would not, in the aggregate, be reasonably expected to have a
Material Adverse Effect. The property of the Borrower and its Material
Subsidiaries material to the conduct of their business is free and clear of all
Liens other than Permitted Liens. Each of the Borrower and its Material
Subsidiaries possesses all licenses, permits, franchises, patents, copyrights,
trademarks and trade names, and other intellectual property (or otherwise
possesses the right to use such intellectual property without violation of the
rights of any other Person) which are reasonably necessary to carry out its
business as presently conducted and as presently proposed to be conducted
hereafter, and neither the Borrower nor any of its Material Subsidiaries is in
violation in any material respect of the terms under which it possesses such
intellectual property or the right to use such intellectual property, except as
would not, individually or in the aggregate, have a Material Adverse Effect.

 

39



--------------------------------------------------------------------------------

5.15 Government Regulation.

(a) Neither the Borrower nor any Subsidiary is engaged, and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing, not more than 25%
of the value of the assets (either of the Borrower only or of the Borrower and
its Subsidiaries on a consolidated basis) subject to the provision of
Section 7.01 or Section 7.09 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 8.01(f) will
be margin stock.

(b) Neither the Borrower nor any Subsidiary is subject to regulation under the
Federal Power Act or any other Law which regulates the incurring by such Person
of Indebtedness. Neither the Borrower nor any of its Subsidiaries is an
“investment company” as defined in, or regulated by, The Investment Company Act
of 1940.

5.16 Solvency. Upon giving effect to the issuance of the Notes, the execution of
the Loan Documents by the Borrower and the consummation of the transactions
contemplated hereby, the Borrower will be solvent (as such term is used in
applicable bankruptcy, liquidation, receivership, insolvency or similar Laws).

5.17 Compliance with Laws. Each of the Borrower and its Restricted Subsidiaries
is in compliance with all Laws, regulations and orders of any Governmental
Authority applicable to it or its property or assets and all indentures,
agreements and other instruments binding upon it or its property or assets,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

5.18 Taxes. Each of the Borrower and its Restricted Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings, are disclosed on the financial statements of the Borrower and, if
required by GAAP, for which adequate reserves have been provided in accordance
with GAAP or (b) to the extent that the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.

 

40



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS OF BORROWER

The Borrower covenants and agrees that until the full and final payment of the
Obligations (other than contingent Obligations for which no claim has been made)
and termination of the Commitments of all Lenders:

6.01 Books, Financial Statements and Reports. The Borrower will, and will cause
each of its Subsidiaries to, maintain proper books of record and account in
which full and correct entries in conformity with GAAP consistently applied
shall be made of financial transactions and matters involving the assets and
business of the Borrower and its Subsidiaries. The Borrower will furnish the
following statements and reports to Administrative Agent and each Lender at the
Borrower’s expense:

(a) Within five (5) Business Days after the date required to be delivered to the
SEC, but no later than ninety-five (95) days after the end of each fiscal year,
complete consolidated financial statements of the Borrower together with all
notes thereto, which shall be prepared in reasonable detail in accordance with
GAAP and shall not be subject to any “going concern” or like qualification or
exception or any qualification or exception as to the scope of such audit,
together with an unqualified opinion based on an audit using generally accepted
auditing standards, by an independent certified public accountant of nationally
recognized standing, stating that such consolidated financial statements have
been so prepared. These financial statements shall contain a consolidated
balance sheet as of the end of such fiscal year and consolidated statements of
earnings, of cash flows, and of changes in shareholders’ equity for such fiscal
year, each setting forth in comparative form the corresponding figures for the
preceding fiscal year. On the date of delivery of such financial statements to
Administrative Agent and each Lender, the Borrower will furnish to
Administrative Agent and each Lender a Compliance Certificate signed by a
Responsible Officer of the Borrower, stating that such financial statements
fairly present, in all material respects, the financial condition of the
Borrower, stating that such Person has reviewed the Loan Documents, containing
all calculations required to be made to show compliance or non-compliance with
the provisions of Section 7.11 and Section 7.12, and further stating that there
is no condition or event at the end of such fiscal year or at the time of such
certificate which constitutes a Default or specifying the nature and period of
existence of any such condition or event.

(b) Within five (5) Business Days after the date required to be delivered to the
SEC, but no later than fifty (50) days after the end of each of the first three
fiscal quarters of the Borrower, the Borrower’s consolidated balance sheet and
income statement as of the end of such fiscal quarter and a consolidated
statement of cash flows for the period from the beginning of the then current
fiscal year to the end of such fiscal quarter, all in reasonable detail and
prepared in accordance with GAAP, subject to changes resulting from normal
year-end adjustments. In addition, the Borrower will, together with each such
set of financial statements, furnish a Compliance Certificate signed by a
Responsible Officer of the Borrower stating that such financial statements are
accurate and complete (subject to normal year-end adjustments), stating that
such Person has reviewed the Loan Documents, containing all calculations
required to be made by the Borrower to show compliance or noncompliance with the
provisions of Section 7.11 and Section 7.12, and further stating that there is
no condition or event at the end of such fiscal quarter or at the time of such
certificate which constitutes a Default or specifying the nature and period of
existence of any such condition or event.

(c) Promptly upon their becoming available, the Borrower shall provide copies of
all registration statements, periodic reports and other statements and schedules
filed by the Borrower with any securities exchange, the SEC or any similar
Governmental Authority.

(d) Concurrently with the delivery of the financial statements under Sections
6.01(a) and (b), unaudited consolidating financial statements with a separate
presentation in such statements of the financials of the Midstream Subsidiaries
and their respective Restricted Subsidiaries and a calculation of the
Consolidated EBITDA-Midstream as of the date of such financial statements.

Documents required to be delivered pursuant to Section 6.01(a), (b), (c) or
(d) (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02 or at http://www.sec.gov; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a

 

41



--------------------------------------------------------------------------------

written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the Compliance Certificates required by Sections 6.01(a)
and (b) to the Administrative Agent. The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, SyndTrak or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.08); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”

6.02 Other Information and Inspections. The Borrower will furnish to each Lender
any information which Administrative Agent or any Lender may from time to time
reasonably request concerning any covenant, provision or condition of the Loan
Documents or any matter in connection with the businesses and operations of the
Borrower and its Subsidiaries. The Borrower will permit, and will cause its
Restricted Subsidiaries to permit, representatives appointed by Administrative
Agent or any Lender (including independent accountants, auditors, agents,
attorneys, appraisers and any other representatives), upon reasonable prior
notice, to visit and inspect during normal business hours any of the properties,
to examine its books of account and other books and records, to make copies
thereof, to write down and record any information such representatives obtain,
and to discuss its affairs, finance and accounts with its officers, employees
and independent accountants. In the absence of an Event of Default, and
notwithstanding anything to the contrary in Section 10.04, the Borrower shall
not be required to pay for more than one such visit in any year.

6.03 Notice of Material Events. The Borrower will promptly notify the
Administrative Agent and each Lender in writing, stating that such notice is
being given pursuant to this Agreement, of:

(a) the occurrence of any event (including, without limitation, (i) any default
by the Borrower or any Material Subsidiary under a Contractual Obligation,
(ii) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority affecting the Borrower or any Material
Subsidiary, or (iii) the occurrence of any ERISA Event) which has had or would
reasonably be expected to have a Material Adverse Effect;

 

42



--------------------------------------------------------------------------------

(b) the occurrence of any Event of Default; and

(c) any announcement by Moody’s or S&P of any change, or notification to the
Borrower by Moody’s or S&P of a possible change, in a Debt Rating.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

6.04 Maintenance of Properties. The Borrower will, and will cause its Material
Subsidiaries to, keep and maintain all property material to the conduct of its
business in good, working condition, ordinary wear and tear excepted, except
where failure to do so would not reasonably be expected to have a Material
Adverse Effect.

6.05 Maintenance of Existence and Qualifications. The Borrower will maintain its
legal existence and good standing under the laws of its state of organization.
The Borrower (a) will cause its Material Subsidiaries to maintain their
existence and good standing under the laws of the state of their organization,
(b) will take, and will cause each of its Material Subsidiaries to take, all
reasonable steps to maintain the rights, licenses, permits, privileges and
franchises material to the conduct of its business, except, in the case of
clauses (a) and (b), any failure to maintain, preserve or qualify that would not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit (i) any merger, consolidation, liquidation or
dissolution permitted under Section 7.05 or (ii) a termination of such
existence, good standing, rights licenses, permits, privileges and franchises of
any Material Subsidiary if Borrower determines in good faith that such
termination is in the best interest of Borrower and would not reasonably be
expected to have a Material Adverse Effect.

6.06 Payment of Obligations. The Borrower will, and will cause each of its
Restricted Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, would reasonably be expected to result in a Material Adverse
Effect before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, and (b) the Borrower or such Restricted Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP.

6.07 Insurance. The Borrower will, and will cause each of its Material
Subsidiaries to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.

6.08 Compliance with Law. The Borrower will, and will cause each of its Material
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except in such
circumstances in which (a) a requirement of Law or the necessity to comply
therewith is being contested in good faith by appropriate proceedings diligently
conducted, or (b) the failure to comply therewith would not be reasonably
expected to have a Material Adverse Effect.

6.09 Use of Proceeds. The Borrower will use the proceeds of the Loans to
refinance existing Indebtedness and for working capital, capital expenditures,
and other general corporate purposes not in contravention of any Law or of any
Loan Document. No part of the proceeds of the Loans will be used, whether
directly or indirectly, for any purpose that violates any of the Regulations of
the FRB, including Regulations T, U and X.

 

43



--------------------------------------------------------------------------------

6.10 Subordination of Intercompany Indebtedness. All Indebtedness of the
Borrower to any Restricted Subsidiary shall be subject to subordination
provisions in form and substance reasonably satisfactory to Administrative
Agent.

6.11 Reserve Reports. Within 75 days of the occurrence of a Debt Ratings Trigger
Event (to the extent the Borrower has not previously made such delivery), the
Borrower shall deliver to the Administrative Agent a Reserve Report dated as of
the immediately preceding December 31 or January 1 setting forth the Present
Value of the proved reserves owned by the Borrower and its Restricted
Subsidiaries as contemplated in the definition of Present Value, together with a
statement of the Borrower’s Swap Contracts. Thereafter, so long as a Debt
Ratings Trigger Period is in effect, the Borrower shall deliver to the
Administrative Agent, on or before April 1 of each year, a Reserve Report dated
as of the immediately preceding December 31 or January 1 setting forth the
Present Value of the proved reserves owned by the Borrower and its Restricted
Subsidiaries as contemplated in the definition of Present Value, together with a
statement of the Borrower’s Swap Contracts. Notwithstanding the provisions of
Section 6.02, the Borrower shall not be required to provide any Reserve Report
to any Lender and the Administrative Agent shall not disclose any Reserve Report
or any portion thereof to any Lender other than as specifically permitted by the
Borrower.

ARTICLE VII.

NEGATIVE COVENANTS OF BORROWER

The Borrower covenants and agrees that until the full and final payment of the
Obligations (other than contingent Obligations for which no claim has been made)
and termination of the Commitments of all Lenders:

7.01 Indebtedness of Subsidiaries. No Restricted Subsidiary will in any manner
owe or be liable for Indebtedness except:

(a) Guarantees of the Obligations;

(b) capital lease obligations (excluding oil, gas or mineral leases) entered
into in the ordinary course of such Restricted Subsidiary’s business in arm’s
length transactions at competitive market rates under competitive terms and
conditions in all respects, provided that the outstanding principal amount of
such capital lease obligations shall not exceed $100,000,000 in the aggregate
for all Restricted Subsidiaries at any time;

(c) Indebtedness owed by any Restricted Subsidiary to the Borrower or unsecured
Indebtedness owed by any Restricted Subsidiaries to a wholly-owned Restricted
Subsidiary;

(d) Indebtedness of the Restricted Subsidiaries for plugging and abandonment
bonds issued by third parties or for letters of credit issued in place thereof
which are required by regulatory authorities in the area of operations, and
Indebtedness of the Restricted Subsidiaries for other bonds or letters of credit
which are required by such regulatory authorities with respect to other normal
oil and gas operations;

(e) non-recourse Indebtedness as to which neither the Borrower nor any
Restricted Subsidiaries (i) provides any guaranty or credit support of any kind
(including any undertaking, guarantee, indemnity, agreement or instrument that
would constitute Indebtedness) or (ii) is directly or indirectly liable (as a
guarantor or otherwise);

 

44



--------------------------------------------------------------------------------

(f) Indebtedness of a Person that becomes, by acquisition or merger, a
Restricted Subsidiary which Indebtedness existed prior to the time of such
acquisition or merger and was not incurred or created in contemplation of such
acquisition or merger;

(g) Indebtedness under Swap Contracts permitted under Section 7.10;

(h) unsecured Indebtedness of any Restricted Subsidiary not described in
subsections (a) through (g) above if at the time such Indebtedness is incurred,
no Default shall have occurred and be continuing hereunder; provided that the
outstanding principal balance of Indebtedness of the Restricted Subsidiaries
permitted under this subsection (h) shall not at any time exceed $100,000,000 in
the aggregate; and

(i) Indebtedness of Restricted Subsidiaries (including capital lease
obligations) not described in subsections (a) through (h) above secured by
Permitted Liens in an aggregate principal amount not to exceed $50,000,000 at
any time outstanding.

7.02 Limitation on Liens. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, create, assume or permit to exist any Lien, other
than Permitted Liens, upon any of the properties or assets which the Borrower or
such Restricted Subsidiary now owns or hereafter acquires. The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, allow the filing
or continued existence of any financing statement describing as collateral any
assets or property of the Borrower or such Restricted Subsidiary, other than
financing statements which describe only collateral subject to a Lien permitted
under this Section and which name as secured party or lessor only the holder of
such Lien.

7.03 Line of Businesses. The Borrower will not, and will not permit any of its
Material Subsidiaries to engage directly or indirectly in any business or
conduct any operations, except (a) in connection with or incidental to the
present businesses and operations of the Borrower and its Subsidiaries or
complementary to such businesses or operations (b) in connection with businesses
or operations that are not material to the Borrower and its Subsidiaries on a
consolidated basis.

7.04 Investments in Unrestricted Subsidiaries.

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, make or hold Investments in Unrestricted Subsidiaries, except
that the Borrower or any Restricted Subsidiary may make and hold an Investment
in any Unrestricted Subsidiary so long as after giving effect to such
Investment, the aggregate amount of all Investments made by the Borrower and its
Restricted Subsidiaries in such Unrestricted Subsidiary does not exceed
$25,000,000.

(b) Neither the Borrower nor any Restricted Subsidiary may guaranty or otherwise
become liable in respect of any Indebtedness or other obligations of, grant any
Lien on any of its property to secure any Indebtedness of or other obligation
of, or provide any other form of credit support to, any Unrestricted Subsidiary.

(c) No Unrestricted Subsidiary may, directly or indirectly, make any Investment
in the Borrower or any Restricted Subsidiary

 

45



--------------------------------------------------------------------------------

7.05 Limitation on Mergers. The Borrower will not (i) merge or consolidate with
or into any other Person unless the Borrower is the surviving business entity
and no Default exists prior to such merger or consolidation or will exist
immediately thereafter or (ii) Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person.

7.06 Transactions with Affiliates. The Borrower will not, and will not permit
any of its Material Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions on fair and reasonable terms,
(b) transactions between or among the Borrower and its wholly-owned Restricted
Subsidiaries not involving any other Affiliate, and (c) investments in
Unrestricted Subsidiaries permitted pursuant to Section 7.04(a).

7.07 Restrictive Agreements. The Borrower will not, and will not permit any
Material Subsidiaries to enter into any Contractual Obligation (other than this
Agreement and other Loan Documents) that limits the ability of any Restricted
Subsidiary (i) to make Restricted Payments to the Borrower or any other
Restricted Subsidiary, (ii) to otherwise transfer property to the Borrower or
any other Restricted Subsidiary, or (iii) to Guarantee the Obligations,
provided, however, that:

(x) clause (ii) of this Section 7.07 shall not prohibit restrictions or
conditions imposed by an agreement related to secured Indebtedness permitted by
this Agreement if such restrictions or conditions apply only to the property
securing such Indebtedness; and

(y) this Section 7.07 shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder.

7.08 ERISA. Except as would not reasonably be expected to result in a Material
Adverse Effect, no ERISA Affiliate will incur any obligation to contribute to
any “multiemployer plan” as defined in Section 4001 of ERISA.

7.09 Dispositions of Property. Neither Borrower nor any Material Subsidiary will
make any Disposition except:

(a) equipment which is worthless or obsolete or which is replaced by equipment
of equal suitability and value;

(b) inventory (including oil and gas sold as produced and seismic data) which is
sold in the ordinary course of business;

(c) transfers of interests in oil and gas properties in the ordinary course of
business of the joint development of oil and gas properties with others,
including without limitation, transfers to other parties pursuant to joint
development agreements, participation agreements, farm-out agreements, farm-in
agreements, exploration agreements, operating agreements and unit agreements;

(d) Dispositions of property to the Borrower or to a wholly-owned Restricted
Subsidiary;

(e) interests in oil and gas properties, or portions thereof, to which no proved
reserves of oil, gas or other liquid or gaseous hydrocarbons are properly
attributed;

(f) Investments in Unrestricted Subsidiaries permitted pursuant to Section
7.04(a);

 

46



--------------------------------------------------------------------------------

(g) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(h) Dispositions in the form of licenses, sublicenses, leases or subleases
granted to others which do not interfere in any material respect with the
business of the Borrower and its Subsidiaries;

(i) Dispositions of cash equivalents for fair market value; and

(j) other property which is sold for fair consideration, provided that the
aggregate amount of such property sold during any fiscal year of the Borrower
does not exceed fifteen percent (15%) of the consolidated net book value of the
Borrower’s and its Restricted Subsidiaries’ property, plant and equipment as of
the last day of the previous fiscal quarter.

7.10 Swap Contracts.

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, enter into any Swap Agreement, except (i) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Restricted
Subsidiary has actual or projected exposure (other than those in respect of
Equity Interests of the Borrower or any of its Subsidiaries), and (ii) other
Swap Agreements permitted under the risk management policies approved by the
Borrower’s Board of Directors from time to time and not subjecting the Borrower
or its Restricted Subsidiaries to material speculative risks.

(b) The aggregate amount of cash and cash equivalents subject to Liens securing
obligations of the Borrower and its Restricted Subsidiaries under Swap
Contracts, plus the undrawn amount of letters of credit supporting the
obligations of the Borrower and its Restricted Subsidiaries under Swap
Contracts, shall not exceed $500,000,000 at any time.

7.11 Financial Covenants.

(a) Consolidated Funded Debt to Capitalization Ratio. As of the last day of each
fiscal quarter of the Borrower, the Consolidated Funded Debt to Capitalization
Ratio will not exceed 0.6 to 1.0.

(b) Leverage Ratio. As of the last day of each fiscal quarter of the Borrower,
the Consolidated Leverage Ratio will not exceed 3.5 to 1.0. From and after the
Investment Grade Date, this Section 7.11(b) shall cease to apply.

(c) Maximum Allowable Debt. Consolidated Funded Debt shall not at any time
exceed the sum of (1) the product of (A) 3.5 times (B) Consolidated
EBITDA-Midstream during the four fiscal quarters ending on such date (or ending
on the last day of the most recently ended fiscal quarter of the Borrower, if
the date of determination is not the last day of a fiscal quarter), plus (2) an
amount equal to (A) the Present Value divided by (B) 1.50. This Section 7.11(c)
shall apply only during a Debt Ratings Trigger Period.

7.12 Limitation on Priority Debt. As of the last day of each fiscal quarter of
the Borrower, Priority Debt shall not exceed an amount equal to 15% of
Consolidated Net Tangible Assets.

 

47



--------------------------------------------------------------------------------

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Each of the following events constitutes an Event of
Default under this Agreement:

(a) The Borrower fails to pay (i) any amount of principal of any Loan when and
as required to be paid herein, or (ii) any other amount due and payable
hereunder or under any other Loan Document on the third Business Day after the
date such amount becomes due;

(b) The Borrower fails to duly observe, perform or comply with any term,
covenant or agreement contained in Article VII or in Section 6.02 or Sections
6.03(a) or 6.03(b) (with the exception of the failure to provide notice in the
event that the Borrower or any Subsidiary changes its name or location of its
chief executive office);

(c) The Borrower fails (other than as referred to in subsections (a) or
(b) above) to duly observe, perform or comply with any covenant, agreement,
condition or provision of any Loan Document, and such failure remains unremedied
for a period of thirty (30) days;

(d) Any representation or warranty made or deemed made by the Borrower herein or
in any other Loan Document or in any document delivered in connection herewith
shall prove to have been false or incorrect in any material respect on any date
on or as of which made;

(e) This Agreement or any other Loan Document is asserted to be or at any time
ceases to be valid, binding and enforceable in any material respect as warranted
in Section 5.05 for any reason other than its release or subordination by
Administrative Agent;

(f) (i) The Borrower or any Restricted Subsidiary (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $75,000,000, or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Restricted Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Restricted
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Borrower or such Restricted Subsidiary as a result
thereof is greater than $75,000,000;

(g) The Borrower or any of its Material Subsidiaries:

(i) institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any

 

48



--------------------------------------------------------------------------------

material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for 60 calendar days, or an order for
relief is entered in any such proceeding; or

(ii) becomes unable or admits in writing its inability or fails generally to pay
its debts as they become due, or there is issued or levied any writ or warrant
of attachment or execution or similar process against all or any material part
of the property of any such Person and is not released, vacated or fully bonded
within 30 days after its issue or levy.

(h) There is entered against the Borrower or any of its Restricted Subsidiaries
a final judgment or order for the payment of money in an aggregate amount
exceeding $75,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or any one or more
non-monetary final judgments that have, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect;

(i) Either (i) any failure to satisfy the minimum funding requirements of the
Pension Funding Rules resulting in a liability in excess of $75,000,000 exists
with respect to any Pension Plan, whether or not waived by the Secretary of the
Treasury or his delegate, or (ii) any ERISA Event occurs with respect to any
Pension Plan or any Multiemployer Plan and (A) with respect to a Pension Plan,
the then current value of the accumulated benefit obligation of such Pension
Plan exceeds the then current value of the assets of such Plan available for the
payment of such benefit liabilities by more than $75,000,000, or (B) with
respect to a Multiemployer Plan, the combined liability to such Multiemployer
Plan is expected to be in excess of $75,000,000, or (C) in the case of an ERISA
Event involving the withdrawal of a substantial employer from a Multiemployer
Plan, the withdrawing employer’s proportionate share of such liability exceeds
$75,000,000; or

(j) A Change of Control occurs.

8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable
without further act of the Administrative Agent or any Lender.

 

49



--------------------------------------------------------------------------------

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in Section 8.02), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:

(a) First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

(b) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause
(b) payable to them;

(c) Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and other Obligations, ratably among the
Lenders;

(d) Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders;

(e) Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Wells Fargo Bank to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and the
Borrower shall not have rights as a third party beneficiary of such provisions.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

50



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

51



--------------------------------------------------------------------------------

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and
(2) except for any indemnity payments owed to the retiring Administrative Agent,
all payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent (other than any
rights to indemnity payments owed to the retiring Administrative Agent), and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower or any Subsidiary, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the

 

52



--------------------------------------------------------------------------------

Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.09 and 10.04) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.09 Other Agents; Arrangers and Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “bookrunner,”
“arranger,” “lead arranger” or “co-arranger” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than,
in the case of such Lenders, those applicable to all Lenders as such. Without
limiting the foregoing, none of the Lenders or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Lenders or other Persons so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Borrower, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) waive any condition set forth in Section 4.01 without the written consent of
each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or any fees or other amounts payable hereunder or under any other Loan
Document, without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to

 

53



--------------------------------------------------------------------------------

pay interest at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;

(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender; or

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) the Fee Letters may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto; and (iii) in accordance with Section 10.15, the Borrower may
replace any Lender that does not consent to any amendment, waiver or other
action that requires the consent of all Lenders and that has been consented to
by the Required Lenders. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (w) the Commitment (and, where
applicable, maturity date) of such Lender may not be increased or extended
without the consent of such Lender, (x) the principal amount of any obligation,
or the amount or rate of interest, owing to such Lender may not be reduced
without the consent of such Lender, (y) the provisions of this sentence may not
be revised in a manner that would be adverse to such Lender without the consent
of such Lender, and (z) any amendment, waiver or consent that would materially
adversely affect the rights and obligations of such Lender in a manner that is
disproportional to the other Lenders will require the consent of such Lender.

10.02 Notices; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or

 

54



--------------------------------------------------------------------------------

intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications available to the Lenders by posting the
Communications on the Platform.

(ii) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each

 

55



--------------------------------------------------------------------------------

Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Law, including United States
Federal and state securities Laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent and
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower or any Subsidiary shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.13), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to the Borrower or any Subsidiary under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), and
(c) of the preceding proviso and subject to Section 2.13, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of one counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the

 

56



--------------------------------------------------------------------------------

provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all out of pocket expenses
incurred by the Administrative Agent or any Lender (including the fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b) Indemnification by the Borrower. Except with respect to Taxes, which are
addressed in Section 3.01 hereof, the Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any Subsidiary arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
Subsidiary, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any Subsidiary against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Subsidiary has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Pro Rata Share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(e).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)

 

57



--------------------------------------------------------------------------------

arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

10.05 [Reserved].

10.06 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

10.07 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (g) of this Section,
and any other attempted assignment or transfer by any party hereto shall be null
and void. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

58



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in Section 10.07(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed and such consent of the
Borrower being deemed to have been given by the Borrower unless it objects
thereto within five Business Days after having received notice thereof);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 10.07(b)(i)(B) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed and such consent of the Borrower being deemed to have been given by the
Borrower unless it objects thereto within five Business Days after having
received notice thereof) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

59



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon) and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its Pro
Rata Share. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

60



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Participant Register. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans, or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment,
loan, or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

61



--------------------------------------------------------------------------------

(h) As used herein, the following terms have the following meanings:

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

10.08 Confidentiality. Each of the Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates, and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap, derivative or other agreement
under which payments are to be made by reference to the Borrower or any
Subsidiary and its or their obligations, this Agreement, or payments hereunder,
(g) with the consent of the Borrower or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

62



--------------------------------------------------------------------------------

10.09 Set-off. In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Lender is authorized at any time and from time to time, without prior
notice to the Borrower or any Subsidiary, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Subsidiary) to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
obligations at any time owing by, such Lender to or for the credit or the
account of the Borrower against any and all Obligations owing to such Lender
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not the Administrative Agent or such Lender shall
have made demand under this Agreement or any other Loan Document and although
such Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or indebtedness or are owed to a
branch, office or Affiliate of a Lender different from the branch, office or
Affiliate holding such deposit or obligated on such obligation. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set-off and application made by such Lender; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application.

10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted to a Lender by applicable Law (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

10.11 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Agreement.

10.12 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their

 

63



--------------------------------------------------------------------------------

behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default at the time of any Borrowing, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied.

10.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.15 Replacement of Lenders. Under any circumstances set forth herein providing
that the Borrower shall have the right to replace a Lender as a party to this
Agreement, the Borrower may, upon notice to such Lender and the Administrative
Agent, replace such Lender by requiring such Lender to assign its Loans, if any,
and if any Commitments remain outstanding, its Commitments (with the assignment
fee to be paid by the Borrower in such instance) pursuant to (and subject to the
consents required by) Section 10.07(b) to one or more Eligible Assignees;
provided that such assignment does not conflict with applicable Laws and such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts); and provided, further, that if the Borrower elects
to exercise such right with respect to any Lender pursuant to Section 3.06(b),
it shall be obligated to replace all Lenders that have made similar requests for
compensation pursuant to Section 3.01 or 3.04. Upon the making of any such
assignment, the Borrower shall pay in full any amounts payable pursuant to
Section 3.05.

10.16 Governing Law.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT
WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN IN NEW YORK
CITY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH

 

64



--------------------------------------------------------------------------------

OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION,
LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.17 Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.18 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent and the Arrangers, on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each Arranger and each Lender is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent, nor any Arranger or any
Lender has any obligation to the Borrower or any of its Affiliates with respect
to the transactions contemplated hereby

 

65



--------------------------------------------------------------------------------

except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor any Arranger nor any Lender has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, the Arrangers and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

10.19 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.20 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107,56 (signed into law October 26,.
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide such documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

10.21 [Reserved.]

10.22 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[SIGNATURE PAGES FOLLOW]

 

66



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

QEP RESOURCES, INC., as the Borrower

By:

 

/s/ Richard J. Doleshek

  Name:   Richard J. Doleshek   Title:   Executive Vice President and Chief
Financial Officer

 

Signature Page to the

QEP Resources, Inc. Term Loan Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent and a
Lender

By:

 

/s/ Peter Carini

  Name:   Peter Carini   Title:  

AVP

 

Signature Page to the

QEP Resources, Inc. Term Loan Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender

By:

 

/s/ C. David Yates

  Name:   C. David Yates  

Title:

  Managing Director

 

Signature Page to the

QEP Resources, Inc. Term Loan Agreement



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender

By:

 

/s/ Dorothy Marchand

  Name:   Dorothy Marchand  

Title:

 

Senior Vice President

 

Signature Page to the

QEP Resources, Inc. Term Loan Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a
Lender

By:

 

/s/ John C. Lozano

  Name:   John C. Lozano  

Title:

 

Vice President

 

Signature Page to the

QEP Resources, Inc. Term Loan Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender

By:

 

/s/ John Miller

  Name:   John Miller  

Title:

 

Vice President

 

Signature Page to the

QEP Resources, Inc. Term Loan Agreement



--------------------------------------------------------------------------------

BANK OF TOKYO MITSUBISHI UFJ, LTD., as
a Lender

By:

 

/s/ Andrew Oram

  Name:   Andrew Oram  

Title:

 

Managing Director

 

Signature Page to the

QEP Resources, Inc. Term Loan Agreement



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender

By:

 

/s/ David W. Phillips

  Name:   David W. Phillips  

Title:

 

Senior Vice President

 

Signature Page to the

QEP Resources, Inc. Term Loan Agreement



--------------------------------------------------------------------------------

EXPORT DEVELOPMENT CANADA, as a
Lender

By:

 

/s/ Matthew Devine

  Name:   Matthew Devine  

Title:

 

Financing Manager

By:

 

/s/ Joanne Tognarelli

  Name:   Joanne Tognarelli  

Title:

 

Senior Finance Manager

 

Signature Page to the

QEP Resources, Inc. Term Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND PRO RATA SHARES

QEP Resources, Inc. Term Loan Agreement

 

Lender

   Commitment      Pro Rata Share  

SunTrust Bank

   $ 40,000,000.00         13.333333333 % 

Wells Fargo Bank, National Association

   $ 38,000,000.00         12.666666667 % 

Compass Bank

   $ 38,000,000.00         12.666666667 % 

U.S. Bank National Association

   $ 38,000,000.00         12.666666667 % 

Citibank, N.A.

   $ 38,000,000.00         12.666666667 % 

Bank of Tokyo Mitsubishi UFJ, Ltd.

   $ 38,000,000.00         12.666666667 % 

Branch Banking & Trust Company

   $ 35,000,000.00         11.666666667 % 

Export Development Canada

   $ 35,000,000.00         11.666666667 %    

 

 

    

 

 

 

Total

   $ 300,000,000.00         100.000000000 % 

 

Schedule 2.01



--------------------------------------------------------------------------------

SCHEDULE 5.07

OBLIGATIONS AND RESTRICTIONS

None.

 

Schedule 5.07



--------------------------------------------------------------------------------

SCHEDULE 5.10

LABOR DISPUTES

AND ACTS OF GOD

None.

 

Schedule 5.10



--------------------------------------------------------------------------------

SCHEDULE 5.12

ENVIRONMENTAL MATTERS

None.

 

Schedule 5.12



--------------------------------------------------------------------------------

SCHEDULE 5.13

SUBSIDIARIES AND OTHER EQUITY INTERESTS

 

1. Subsidiaries.

As of the Closing Date, each of QMC, QEPC and QFS (as defined below) are wholly
owned by the Borrower. All Subsidiaries as of the Closing Date are Restricted
Subsidiaries.

 

  •  

QEP Marketing Company (“QMC”) (formerly known as Questar Energy Trading Company)
– a Utah corporation engaged in the marketing and storage of natural gas.

 

  •  

Clear Creek Storage Company, LLC (QMC - 100% owner) - a Utah limited liability
company, engaged in gas storage services.

 

  •  

QEP Oil & Gas Company (QMC - 100% owner) - a Utah corporation (no activity at
this time).

 

  •  

QEP Energy Company (“QEPC”) (formerly known as Questar Exploration & Production
Company) - a Texas corporation engaged in the exploration and production of oil
and gas.

 

  •  

QEP Field Services Company (“QFS”) (formerly known as Questar Gas Management
Company) - a Utah corporation engaged in gathering and processing of natural
gas.

 

  •  

Perry Land Management Co. LLC (QFS – 100% owner) – an Oklahoma limited liability
company previously engaged in the acquisition of real property (no activity at
this time).

 

  •  

Rendezvous Pipeline Company, LLC (QFS – 100% owner) – a Utah limited liability
company – engaged in providing transportation services.

 

  •  

Rendezvous Gas Services, LLC (QFS - 78% owner) - a Wyoming limited liability
company – engaged in providing gas gathering and transportation services.

 

2. Other Equity Interests.

 

  •  

Three Rivers Gathering, LLC (QFS - 50% owner) - a Delaware limited liability
company – engaged in providing gathering and transportation services.

 

  •  

Uintah Basin Field Services, LLC (QFS - 38% owner) - a Delaware limited
liability company - engaged in providing gas gathering and transportation
services.

 

  •  

Roden Participants, LTD. (QEPC – 14% owner) – a Texas limited partnership
engaged in developing oil and gas properties.

 

Schedule 5.13



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE,

CERTAIN ADDRESSES FOR NOTICES

QEP RESOURCES, INC.:

1050 17th Street, Suite 500

Denver, CO 80265

Attention: Richard J. Doleshek, Executive Vice President and Chief Financial
Officer

Email: Richard.doleshek@qepres.com

Fax: (303) 308-3639

Phone: (303) 640-4242

With a copy to:

Bill Buese, Director of Finance

Email: bill.buese@qepres.com

Fax: (303) 308-3639

Phone: (303) 405-4261

and

Rod H. Larsen, Assistant Treasurer

Email: rod.larsen@qepres.com

Fax: (303) 308-3639

Phone: (303) 640-4261

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Borrowings):

 

Wells Fargo Bank, National Association

1525 W WT Harris Blvd, 1st Floor

Charlotte, North Carolina 28262-8522

Attention: Keisha Dockery

Telephone: 704-590-2770

Facsimile: 704-590-2782

Electronic Mail: keisha.m.dockery@wellsfargo.com

  

Payment Instructions:

Wells Fargo Bank NA

ABA: 121000248

A/C Name: Agency Services Clearing A/C

Account No.: 01104331628807

Ref: QEP Resources, Inc. Term Loan

ABA# 053000219

Attn: Financial Cash Controls

Other Notices as Administrative Agent:

Wells Fargo Bank, National Association

1525 W WT Harris Blvd, 1st Floor

Charlotte, North Carolina 28262-8522

Attention: Keisha Dockery

Telephone: 704-590-2770

Facsimile: 704-590-2782

Electronic Mail: keisha.m.dockery@wellsfargo.com

 

Schedule 10.02



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

Date:             ,         

To: Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement, dated as of April 18,
2012 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among QEP Resources, Inc., a Delaware corporation
(the “Borrower”), the Lenders from time to time party thereto, and Wells Fargo
Bank, National Association, as Administrative Agent.

The undersigned hereby requests (select one):

 

¨    A Borrowing of Loans                                              ¨    A
conversion or continuation of Loans

1.        On                                                         
                   (a Business Day).

2.        In the amount of $                                                 .
3.        Comprised of                                        
                 .                                    [Type of Loan requested]
4.        For Eurodollar Rate Loans: with an Interest Period of
-        [month(s) / week(s)].

The Borrowing requested herein complies with the proviso in
Section 2.01(a)[(i)][(ii)] of the Agreement.

 

QEP RESOURCES, INC. By:  

 

Name:  

 

Title:  

 

 

Exhibit A

Page 1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

[                    ], 20[    ]

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Term Loan Agreement, dated as of April 18, 2012 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Wells Fargo
Bank, National Association, as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

Exhibit B

Page 1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

QEP RESOURCES, INC. By:  

 

Name:  

 

Title:  

 

 

Exhibit B

Page 2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     

To:        Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement, dated as of April 18,
2012 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among QEP Resources, Inc., a Delaware corporation
(the “Borrower”), the Lenders from time to time party thereto, and Wells Fargo
Bank, National Association, as Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                      of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) and the unaudited financial statements required by
Section 6.01(d) of the Agreement for the fiscal year of the Borrower ended as of
the above date, together with the report and opinion of an independent certified
public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) and the unaudited financial statements required by
Section 6.01(d) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such financial statements fairly present, in all material
respects, the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end adjustments and the absence of
footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it and no Default has occurred and is continuing.]

 

Exhibit C

Page 1



--------------------------------------------------------------------------------

—or—

[to the best knowledge of the undersigned, during such fiscal period, the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4. The representations and warranties of the Borrower contained in Article V of
the Agreement, and any representations and warranties of the Borrower that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 5.06 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Agreement, including
the statements in connection with which this Compliance Certificate is
delivered.

5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            , 20    .

 

QEP RESOURCES, INC. By:  

 

Name:  

 

Title:  

 

 

Exhibit C

Page 2



--------------------------------------------------------------------------------

FORM OF SCHEDULE 2 TO COMPLIANCE CERTIFICATE

SCHEDULE 2

TO COMPLIANCE CERTIFICATE

For the Quarter/Year ended             , 20     (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

[To be attached]

 

C-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT D

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Term Loan Agreement identified below (the “Loan
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Loan Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the Loan Agreement and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Loan Agreement, any other documents or instruments delivered pursuant thereto or
the loan transactions governed thereby or in any way based on or related to any
of the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

1.         Assignor:                                                      

2.         Assignee:                                                      [and
is an Affiliate/Approved Fund of

            [identify Lender]

3.         Borrower(s): QEP Resources, Inc.

4.         Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Loan Agreement

5.         Loan Agreement: Term Loan Agreement, dated as of April 18, 2012,
among QEP Resources, Inc., the Lenders from time to time party thereto, and
Wells Fargo Bank, National Association, as Administrative Agent

6.         Assigned Interest:1

 

1 

Any assignment must include a proportionate share of the Assignor’s Commitments
and Loans.

 

Exhibit D

Page 1



--------------------------------------------------------------------------------

[7.         Trade Date:                      ]

Effective Date:                     , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

 

    Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

 

    Title:

 

[Consented to and] Accepted:     

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

    

By:

 

 

    

Title:

    

[Consented to:

    

QEP RESOURCES, INC.

    

By:

 

 

    

Title: ]

    

 

Exhibit D

Page 2



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

[                              ]

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary; to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Loan Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Loan Agreement (subject to
receipt of such consents as may be required under the Loan Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Loan Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Loan Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (vi) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Loan
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2.     Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

Exhibit D

Page 3



--------------------------------------------------------------------------------

3.     General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

Exhibit D

Page 4